Title: Report on the Petition of John Jones, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives, the petition of John Jones, respectfully makes the following Report thereupon.
The petition seeks a compensation for certain storehouses, which, it is alleged, were destroyed by the enemy, during the late war with Great Britain, upon the ground of a contract alleged to have been made with certain persons, on behalf of the State of Pennsylvania, stipulating an indemnification for the stores, if injured or destroyed by the enemy.
By the petitioner’s own shewing, the claim belonged exclusively to the cognizance and adjustment of the State of Pennsylvania. Any interference of the United States would be repugnant to the course of similar transactions, and, as a precedent, full of inconvenience.
The assumption of the State debts, on which the petitioner relies, has, for obvious reasons, been confined to liquidated claims. An extension of it to those of an opposite description, would be replete with embarrassment; placing the adjustment of them where there were not competent means of ascertaining their merit.
Had the claim originally been upon the United States, it is barred by the Acts of limitation.
All which is respectfully submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21st 1792.

